      Case 4:01-cv-01351-JST Document 3638-3 Filed 08/04/21 Page 1 of 18




                               Declaration of Dr. Tara Vijayan

I declare, under penalty of perjury and pursuant to 28 U.S.C. § 1746, as follows:

I.     Background and Qualifications

       1.      I am Dr. Tara Vijayan, an Associate Professor of Medicine in the Division of
               Infectious Diseases at the UCLA David Geffen School of Medicine. My research
               focuses on general infectious diseases, HIV medicine, global and underserved
               health, health equity, medical education, and antimicrobial stewardship. I am
               currently the Medical Director of Antimicrobial Stewardship for UCLA Health
               and Medical Director for COVID-19 Preparedness for the Division of Infectious
               Diseases. I am currently overseeing the treatment of patients with COVID-19 at
               UCLA hospitals. I am board-certified in Internal Medicine and Infectious
               Disease, and I completed a three-year fellowship in Infectious Disease at UCSF
               Medical Center. A current copy of my CV is attached as Exhibit A.

       2.      To prepare this Declaration, I reviewed at least the following documents:

               a.     The Report of J. Clark Kelso, Receiver Regarding a Mandatory COVID-
                      19 Vaccination Policy for California Department of Corrections and
                      Rehabilitation Personnel in Contact with Incarcerated Persons and
                      Incarcerated Persons with Outside Contact.

               b.     The Declaration of Tammatha Foss dated August 4, 2021, filed in support
                      of the above report.

               c.     The Declaration of Dr. Joseph Bick dated August 4, 2021, filed in support
                      of the above report.

               d.     The studies and reports cited in this Declaration.

II.    COVID-19 Background

       3.      COVID-19 (caused by the SARS-CoV-2 virus) is a serious disease with over 197
               million confirmed diagnoses as of July 31, 2021, including nearly 35 million in
               the United States.1 As of July 31, 2021, according to the U.S. Centers for Disease
               Control and Prevention, at least 610,873 people in the United States have died due




1
  John Hopkins University, Coronavirus Resource Center, COVID-19 Dashboard by the Center
for Systems Science and Engineering (CSSE) at Johns Hopkins University,
https://coronavirus.jhu.edu/map.html (last visited July 31, 2021).

                                                1
       Case 4:01-cv-01351-JST Document 3638-3 Filed 08/04/21 Page 2 of 18




              to complications from COVID-19.2 In recent weeks, the number of people
              infected in California has grown at an extremely rapid rate.

       4.     The effects of COVID-19 can be very severe, and can include severe respiratory
              illness, major organ damage, blood clots (in the lungs as well as strokes),
              multisystem inflammatory syndrome, and death. Patients who recover from
              COVID-19 often suffer lasting and serious complications, including long term
              effects on the central and peripheral nervous systems resulting in dizziness,
              dysautonomia, headaches and strokes.3

       5.     The effects of COVID-19 are particularly significant for people over the age of
              50, and those of any age with underlying health problems such as—but not
              limited to—cancer, obesity, weakened immune systems, serious heart conditions,
              chronic kidney disease, COPD, and diabetes.4

       6.     In the United States, African Americans, Latino/a Americans, and Native
              Americans suffer complications and death at much higher and disproportionate
              rates to their population. In California alone, the Latino/a population makes up
              46.4% of the COVID-19 deaths, despite accounting for 38.9% of the state’s
              population, and Latino/a individuals account for 72.5% of the deaths in California
              between the ages of 35-49 despite only accounting for 41.5% of the state’s
              population in that age group.5

III.   Transmission of SARS-CoV2




2
 Centers for Disease Control and Prevention, CDC COVID Data Tracker, United States
COVID-19 Cases and Deaths by State, https://covid.cdc.gov/covid-
datatracker/#cases_casesper100klast7days (last visited July 31, 2021).
3
  Bjørn Blomberg, et al., Long COVID in a prospective cohort of home-isolated patients, Nature
Med. (June 23, 2021), https://www.nature.com/articles/s41591-021-01433-3; Ani Nalbandian, et
al., Post-acute COVID-19 syndrome, 27 Nature Med. 601 (March 22, 2021),
https://doi.org/10.1038/s41591-021-01283-z.
4
  Center for Disease Control and Prevention, Evidence used to update the list of underlying
medical conditions that increase a person’s risk of severe illness from COVID-19 (updated May
13, 2021), https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/evidence-
table.html.
5
  California Department of Public Health, COVID-19 Race and Ethnicity Data (July 28, 2021),
https://www.cdph.ca.gov/Programs/CID/DCDC/Pages/COVID-19/Race-Ethnicity.aspx. This is
in part due to upstream socioeconomic factors such as poverty, living in multigenerational
households and working essential jobs. Tara Vijayan, MD, MPH, et al., Beyond the 405 and the
5: Geographic variations and factors associated with SARS-CoV-2 positivity rates in Los
Angeles County, Clinical Infectious Diseases (Nov. 3, 2020),
https://doi.org/10.1093/cid/ciaa1692.

                                               2
      Case 4:01-cv-01351-JST Document 3638-3 Filed 08/04/21 Page 3 of 18




       7.     A factor that has accelerated the transmission of the virus across the world is the
              number of people who are positive for the virus but are asymptomatic or pre-
              symptomatic, and not aware that they are carrying and shedding the virus.
              Surveillance studies indicate that, without vaccination, 81% of people infected
              with SARS-CoV2 will have mild or no disease, 14% will be sick enough to
              require hospitalization, and 5% will require ICU levels of care.6 The fact that so
              many people may have the virus but are unaware that they have it makes it very
              difficult to effectively quarantine infected individuals. This is precisely why,
              prior to the widespread availability of vaccines, public health experts emphasized
              the need for shelter-in-place orders, strict limits on assembling people in indoor
              spaces, and social distancing.

       8.     SARS-CoV2 is easily transmitted from person to person. Although the
              predominant mode of transmission of SARS-CoV-2 is via respiratory droplets,
              infection can occur via multiple modes of transmission. To the extent that a
              person is exposed to multiple modalities of transmission, their risk of infection
              increases. The risk of severe disease also increases with exposure to a higher
              viral inoculum.7 A person who is in a prison or jail—especially one that is at or
              above full design capacity—is, by the nature of the living arrangements and
              density of people, exposed to these multiple modalities of transmission and high
              viral inoculum.

       9.     With respect to respiratory transmission, the COVID-19 virus spreads largely
              through respiratory droplets containing virus; however, aerosolization can occur
              in certain conditions and with certain aerosol generating procedures.8 Droplets
              are generated when an infected person coughs, sneezes, or even speaks loudly,
              through droplets of saliva or nasal discharge. The quantity of respiratory
              emissions can vary by volume of speech and other factors.9 Under usual
              circumstances, droplets can be spread within approximately six feet of a person.10

6
 Zunyou Wu & Jennifer M. McGoogan, Characteristics of and Important Lessons From the
Coronavirus Disease 2019 (COVID-19) Outbreak in China Summary of a Report of 72314 Cases
From the Chinese Center for Disease Control and Prevention, 323 JAMA 1239,
https://jamanetwork.com/journals/jama/fullarticle/2762130. See also Centers for Disease
Control and Prevention, Coronavirus Disease 2019 Case Surveillance – United States, January
22-May 30, 2020 (June 19, 2020),
https://www.cdc.gov/mmwr/volumes/69/wr/mm6924e2.htm?s_cid=mm6924e2_w.
7
  Monica Gandhi, MD, MPH & George W. Rutherford, MD, Facial Masking for Covid-19 -
Potential for "Variolation" as We Await a Vaccine, 383 New Eng. J Med. e101(1) (Oct. 29,
2020), https://www.nejm.org/doi/pdf/10.1056/NEJMp2026913?articleTools=true.
8
  Center for Disease Control and Prevention, Scientific Brief: SARS-CoV-2 and Potential
Airborne Transmission (May 7, 2021), https://www.cdc.gov/coronavirus/2019-
ncov/more/scientific-brief-sars-cov-2.html.
9
  Sima Asadi, et al., Aerosol emission and superemission during human speech increase with
voice loudness, SCI. REP. (Feb. 20, 2019), https://doi.org/10.1038/s41598-019-38808-z.
10
   Center for Disease Control and Prevention, Scientific Brief: SARS-CoV-2 and Potential
                                               3
      Case 4:01-cv-01351-JST Document 3638-3 Filed 08/04/21 Page 4 of 18




              However, under specific conditions, including in enclosed spaces using air
              conditioning, droplets can travel farther than 6 feet.11 The below image from the
              New England Journal of Medicine illustrates a human sneeze in increments of 20
              milliseconds, and how a sneeze can eject droplets of fluid and infectious
              organisms. As noted by the scientist who created this image, “The ejection lasts
              up to 150 msec (top row) and then transitions into a freely evolving turbulent puff
              cloud (middle and bottom rows). The largest droplets rapidly settle within 1 to 2
              m away from the person. The smaller and evaporating droplets are trapped in the
              turbulent puff cloud, remain suspended, and, over the course of seconds to a few
              minutes, can travel the dimensions of a room and land up to 6 to 8 m away.”12




       10.    Transmission increases in closed spaces, particularly those with poor
              ventilation.13 One helpful analogy for how some particles can linger is to
              compare them to how cigarette smoke can linger and permeate an area, especially
              an enclosed space.14 The longer the person with COVID-19 is in an enclosed
              space, the more the droplets containing virus in the space will build up and the

Airborne Transmission (May 7, 2021), https://www.cdc.gov/coronavirus/2019-
ncov/more/scientific-brief-sars-cov-2.html.
11
  Jianyun Lu & Zhicong Yang, COVID-19 Outbreak Associated with Air Conditioning in
Restaurant, Guangzhou, China, 2020, 26 Emerging Infectious Diseases 2790, 2790–93 (Nov.
26, 2020), https://doi.org/10.3201/eid2611.203774.
12
  Lydia Bourouiba, Ph.D., Images in Clinical Medicine: A Sneeze, 375 New Eng. J Med. e15
(Aug. 25, 2016), https://www.nejm.org/doi/full/10.1056/nejmicm1501197.
13
   Maogui Hu, et al., The risk of COVID-19 transmission in train passengers: an epidemiological
and modelling study, 72 Clinical Infectious Diseases 604 (Feb. 15, 2021),
https://doi.org/10.1093/cid/ciaa1057.
14
   Byron Erath, et al., What a Smoky Bar Can Teach Us About the ‘6-Foot Rule’ During the
COVID 19 Pandemic, Discover Magazine (Sept. 10, 2020),
https://www.discovermagazine.com/health/what-a-smoky-bar-can-teach-us-about-the-6-foot-
ruleduring-the-covid-19.

                                               4
      Case 4:01-cv-01351-JST Document 3638-3 Filed 08/04/21 Page 5 of 18




              more probable transmission becomes. The CDC reports that people can be
              infected even when they have not had close contact with an infected person,
              especially where there are: (1) “[e]nclosed spaces with inadequate ventilation or
              air handling within which the concentration of exhaled respiratory fluids . . . can
              build-up in the air space,” (2) “[i]ncreased exhalation of respiratory fluids if the
              infectious person is engaged in physical exertion or raises their voice,” and (3)
              “[p]rolonged exposure to these conditions, typically more than 15 minutes.”15

       11.    The strict public health limits on indoor assembly, for example, allowing indoor
              restaurant dining at only 25% of capacity or closing gyms where multiple people
              are exercising and exhaling in enclosed spaces, were to reduce the probability of
              respiratory transmission. For much of the pandemic, authorities did not allow
              people in the community to assemble and crowd indoors at bars and restaurants as
              a public health strategy, because we know that indoor transmission is much more
              highly likely than outdoor transmission. This shows how dangerous it is to have
              people indoors in close quarters for long periods of time, as they are in prisons
              and jails. Both droplets and aerosol particles are disseminated even farther under
              certain conditions such as when air conditioners, air mixing fans, or heating
              systems recirculate air.16

       12.    The Delta variant, now the most common variant in California,17 is 2-3 times
              more transmissible than the original wild-type SARS-CoV2.18 The risk of
              respiratory transmission in congregate environments, like prisons, is
              correspondingly much greater. Moreover, natural immunity from infection with


15
   Centers for Disease Control and Prevention, SARS-CoV-2 Transmission (May 7, 2021),
https://www.cdc.gov/coronavirus/2019-ncov/more/scientific-brief-sars-cov-2.html.
16
   Francis W. Moses, et al., COVID-19 outbreak associated with air conditioning in restaurant,
Guangzhou, China, 2020, Emerging Infectious Diseases (Sept. 2020),
https://doi.org/10.3201/eid2609.201749;
M. Saiful Islam, et al., Current knowledge of COVID-19 and infection prevention and control
strategies in healthcare settings: A global analysis, 41 Infection Control & Hospital
Epidemiology 1196, 1196–1206 (Oct. 2020), https://doi.org/10.1017/ice.2020.237.
17
   California Department of Public Health, Tracking Variants (July 29, 2021),
https://www.cdph.ca.gov/Programs/CID/DCDC/Pages/COVID-19/COVID-Variants.aspx.
18
   Scientific Pandemic Influenza Group on Modeling, Operational Sub-Group, SPI-M-O:
Consensus Statement on COVID-19 (June 2, 2021),
https://assets.publishing.service.gov.uk/government/uploads/system/uploads/attachment_data/file
/993321/S1267_SPI-M-O_Consensus_Statement.pdf; Strategic Advisory Group of Experts on
Immunization, Eighty-ninth SAGE meeting on COVID-19, 13 May 2021,
https://assets.publishing.service.gov.uk/government/uploads/system/uploads/attachment_data/file
/988403/S1236_Eighty-nineth_SAGE.pdf; Catherine M. Brown, et al., Outbreak of SARS-CoV-2
Infections, Including COVID-19 Vaccine Breakthrough Infections, Associated with Large Public
Gatherings – Barnstable County, Massachusetts, July 2021 (July 30, 2021),
https://www.cdc.gov/mmwr/volumes/70/wr/mm7031e2.htm?s_cid=mm7031e2_w.

                                                5
         Case 4:01-cv-01351-JST Document 3638-3 Filed 08/04/21 Page 6 of 18




                  an earlier strain of COVID-19 may be ineffective at preventing infection with the
                  Delta variant.19

IV.       Housing Practices in CDCR Institutions

          13.     I have reviewed the Declaration of Tammatha Foss, Director, Corrections
                  Services, California Correctional Health Care Services, concerning living
                  conditions inside CDCR institutions and the Declaration of Joseph Bick, Director,
                  Health Care Services, California Correctional Health Care Services.

          14.     I understand that there is insufficient space to avoid close contacts in the places in
                  which incarcerated persons sleep and spend their day.20 So many people together
                  indoors in a shared living space makes spread of COVID-19 very likely.

          15.     I understand that most incarcerated persons in CDCR custody sleep in dormitories
                  that are too crowded for social distancing, with one to two hundred bunk beds in a
                  single room and groups of eight beds together within six feet of each other.21
                  These arrangements drastically increase the risk of potential transmission, because
                  of the close proximity of the people, the fact that they are not wearing masks, and
                  the length of the exposure. Even if the beds were at least six feet apart and there
                  were only single beds instead of bunk beds, this arrangement would be inherently
                  dangerous for anyone sleeping there because the air in any given room is shared
                  with each individual in that room and the length of exposure is so long.22

          16.     I understand that corrections officers come into close daily contact with
                  incarcerated persons in the course of their work and travel throughout the
                  institution.23 Because corrections officers and other staff go daily between the
                  institutions in which they work and the communities in which they live, where
                  they may be subject to community transmission of SARS-CoV2, there is a high
                  risk of staff members unknowingly introducing SARS-CoV2 to an institution.

V.        Vaccination

          17.     Because SARS-CoV2 spreads so easily within CDCR institutions due to aspects
                  of their design and operation that cannot practically be changed, the most
                  effective means of preventing large-scale outbreaks at CDCR institutions is

19
  Delphine Planas, et al., Reduced sensitivity of SARS-CoV-2 variant Delta to antibody
neutralization, Nature (July 8, 2021), https://doi.org/10.1038/s41586-021-03777-9.
20
     Foss Decl. ¶¶ 5, 7, 9.
21
     Foss Decl. ¶ 5.
22
   M. Saiful Islam, et al., Current knowledge of COVID-19 and infection prevention and control
strategies in healthcare settings: A global analysis, 41 Infection Control & Hospital
Epidemiology 1196, 1196–1206 (Oct. 2020), https://doi.org/10.1017/ice.2020.237.
23
     Foss Decl. ¶¶ 3, 4.

                                                    6
      Case 4:01-cv-01351-JST Document 3638-3 Filed 08/04/21 Page 7 of 18




              preventing contagious individuals from entering an institution and introducing the
              virus to the institution. Although it is possible for “breakthrough infections” of
              vaccinated individuals to occur, and for vaccinated people who become infected
              to infect others with SARS-CoV2, individuals who are vaccinated are
              substantially less likely to get COVID-19, and therefore to transmit it to others.24
              Furthermore, the vaccine appears to be very effective against the Delta variant
              and other variants.25 For that reason, it is particularly important that staff
              members, who, as noted above, go daily between their communities and CDCR
              institutions, are vaccinated against SARS-CoV2.

       18.    Available vaccines greatly reduce the risk of becoming infected with and
              transmitting SARS-CoV2, including the Delta variant.26 As a result, a very high
              vaccination rate, particularly among those with contact with the outside
              community who may introduce SARS-CoV2 into a CDCR institution, is the most
              effective means of preventing outbreaks in CDCR institutions, as in other jails
              and prisons.

       19.    All three available vaccines, Pfizer, Moderna, and Johnson & Johnson have been
              rigorously tested and are safe to use and effective against the transmission of
              SARS-CoV2.27

       I declare that the foregoing is true and correct.

       Executed on this 4th day of August, 2021, at Los Angeles, California.


                                                            ______________________________
                                                            Tara Vijayan, M.D.

24
   Moriah Bergwerk, et al., Covid-19 Breakthrough Infections in Vaccinated Health Care
Workers, New Eng. J Med. (July 28, 2021),
https://www.nejm.org/doi/full/10.1056/NEJMoa2109072.
25
   Jamie Lopez Bernal, et al., Effectiveness of COVID-19 vaccines against the B.1.617.2 (Delta)
Variant, New Eng. J Med. (July 21, 2021),
https://www.nejm.org/doi/full/10.1056/NEJMoa2108891.
26
  Jamie Lopez Bernal, et al., supra note 28; Aziz Sheikh, et al., SARS-CoV-2 Delta VOC in
Scotland: demographics, risk of hospital admission, and vaccine effectiveness, Lancet (June 14,
2021), https://www.thelancet.com/journals/lancet/article/PIIS0140-6736(21)01358-1/fulltext;
Sharifa Nasreen, et al., Effectiveness of COVID-19 vaccines against variants of concern, Canada
(July 3, 2021), https://www.medrxiv.org/content/10.1101/2021.06.28.21259420v1; Dov Lieber,
Pfizer Vaccine Less Effective Against Delta Infections but Prevents Severe Illness, Israeli Data
Show, Wall Street Journal (July 6, 2021), https://www.wsj.com/articles/pfizers-covid-19-
vaccine-is-less-effective-against-delta-variant-israeli-data-show-11625572796.
27
   Centers for Disease Control and Prevention, Safety of COVID-19 Vaccines (July 26, 2021),
https://www.cdc.gov/coronavirus/2019-ncov/vaccines/safety/safety-of-vaccines.html.

                                                 7
Case 4:01-cv-01351-JST Document 3638-3 Filed 08/04/21 Page 8 of 18




                   EXHIBIT A
      Case 4:01-cv-01351-JST Document 3638-3 Filed 08/04/21 Page 9 of 18




                                 Tara Vijayan, MD, MPH
                                     tvijayan@mednet.ucla.edu
                                         updated: Aug 4, 2021




EDUCATION:
1997-2001  University of California, Berkeley            B.A.       Literature, Mol Biology
2002-2007  Albert Einstein College of Medicine           M.D.       Medicine
2007-2008  University of California, San Francisco       Intern     Internal Medicine
2008-2010  University of California, San Francisco      Resident    Internal Medicine
2008-2010  UCSF Global Health Pathway                    Resident   Clinical Scholar
2010-2013  University of California, San Francisco       Fellow     Infectious Diseases
2011-2012  University of California, Berkeley           M.P.H       Epidemiology
2011-2013  University of California, San Francisco Research Fellow
                     Mentors: Elvin Geng, Jeff Martin, Diane Havlir
2015-2017  University of California, Los Angeles Medical Education Fellowship

CURRENT POSITIONS:
Associate Clinical Professor, Division of Infectious Diseases, DGSOM, UCLA
Block 6 Co-Chair, David Geffen School of Medicine, University of California, Los Angeles
Chair of the Antibiotic Subcommittee, Pharmaceuticals and Therapeutics, UCLA Health
Medical Director, Adult Antimicrobial Stewardship Program, UCLA Health
Associate Director, Scientific Foundations of Medicine
Faculty Director, Medical Education Concentration, UCLA Multicampus ID Fellowship
Faculty Director, Health Equity Pathway, UCLA Internal Medicine Residency
Core Faculty, UCLA Multicampus Fellowship, David Geffen School of Medicine
Member of Admissions Committee, DGSOM, 2019- present
Lead, EDI Committee, UCLA Multicampus Fellowship

LICENSES AND CERTIFICATION:
2008       Medical Licensure, California (A107177)
2010       Board Certified, American Board of Internal Medicine, 8/2010
2012       Board Certified, Infectious Diseases, 10/2012
2013       Credentialed as an HIV Specialist through the American Academy of HIV Medicine
2019       Buprenorphine prescriber (X-Waiver)


HONORS AND AWARDS:
2001-2002 Americorps Fellowship, St. Anthony Free Medical Clinic, San Francisco, CA
2003      Pediatric Academic Society/Society for Pediatric Research Fellowship, UCSF
2005-2006 Doris Duke Clinical Research Fellowship, Yale University School of Medicine
2005-2006 Farr Scholar, Yale University School of Medicine
2006      Global Health Fellowship, Albert Einstein College of Medicine
2006      Alpha Omega Alpha, Albert Einstein College of Medicine
2007      Glasgow-Rubin Achievement Citation, American Medical Women’s Association
2011      Infectious Disease Society of America travel award: excellence in abstract submission
2012      Infectious Disease Society of America travel award: excellence in abstract submission
2017      Invited by American Board of Internal Medicine to take part in Standard Setting Process
              for Infectious Disease Boards
2019      Golden Apple Award, given by DGSOM Class of 2021


                                                1
       Case 4:01-cv-01351-JST Document 3638-3 Filed 08/04/21 Page 10 of 18




2020            Los Angeles Magazine, Top Doctor
2020           Golden Apple Award, given by DGSOM Class of 2020
2021            Los Angeles Magazine, Top Doctor
2021           Golden Apple Award, given by DGSOM Class of 2023
2021           IDSA Featured Educator

KEYWORDS/AREAS OF INTEREST:
Infectious diseases in underserved populations, HIV medicine, clinical infectious diseases,
implementation science, medical education, antimicrobial stewardship

PROFESSIONAL ACTIVITIES

CLINICAL ACTIVITIES:
2009-2010      Moonlighting as a Medical Hospitalist at UCSF Mount Zion and Cancer Research
                   Institute for 1 shift per 3 months
2010-2011      Infectious Diseases Consult Service at UCSF, SFGH, San Francisco VA (SFVAMC)
               Transplant ID Consult Service at UCSF for 2 months
               Infectious Diseases Clinic for one half-day per week (SFVAMC)
               Needlestick hotline coverage at SFGH for 2 months
2011- present Moonlighting one weekend per month for East Bay AIDS Center (privileges at Alta Bates
               Medical Center and Summit Medical Center)
2011-2012      Moonlighting as internist at Contra Costa Regional Medical Center
2012           Transplant ID Consult Service at UCSF for two weeks at a time
2011-2013      Moonlighting Staff Physician, East Bay AIDS Center
2011-2013      Infectious Diseases Clinic for one half-day every other week (UCSF)
               HIV Clinic for one half-day every other week (UCSF Positive Health Practice)
2012-2014 Moonlighting as Infectious Disease Consultant Contra Costa Regional Medical Center
2013-2014 San Francisco VA medical center, Department of Internal Medicine
July 2013- Dec 2014 San Francisco VA medical center, Attending Physician on ID service
May 2013-Jan 2015 Attending physician, East Bay AIDS Center, Oakland, CA
May 2013-Jan 2015 Assistant Professor of Medicine, WOS, Division of Infectious Diseases, UCSF
February 2015-June 2021 Assistant Professor of Medicine, Step II-IV, Division of Infectious Diseases,
UCLA
July 2021 Associate Professor of Medicine, Division of Infectious Diseases, UCLA


INTERNATIONAL WORK AND ACTIVITIES:
2000      Research in medical anthropology, University of Cape Town, RSA (6 months)
2006      Global Health Fellowship, St. John’s Medical Center, Bangalore, India (1.5 months)
2009      Physician, Family AIDS Care and Education (FACES) Clinic, Rongo, Kenya (1 month)
2010      Physician, Project Medishare, Port-au-Prince, Haiti (1 week)
2012      Research, International Epidemiologic Database to Evaluate AIDS, Uganda and Kenya


MENTORSHIP:

Research Mentorship
   Academic Year        Student/Fellow                        Role




                                                    2
       Case 4:01-cv-01351-JST Document 3638-3 Filed 08/04/21 Page 11 of 18




       2016-present     Luis Tulloch (2016-18)                Director of Medical Education
                        Roma Patel (2016-18)                  Concentration: led infectious fellows
                        Josh Jeharajah (2017-2019)            through projects, submitted abstracts
                        Jean Gibb (2017-2019)
                        Amy Dora (2018-2020)
                        Kusha Davar (2019-present)
                        Daisuke Furukawa (2020-present)
                        Azra Bhimani (2021-present)
          2018          Shilpa Vashista                       Mentor for Medical Education Pathway in
                                                              Internal Medicine Residency
       2020-present     Vinay Srinivasan                      Research mentor for 2nd and 3rd year
                        Brian Chu                             medical students


Other Teaching
2008-2010        Teaching on medicine service to interns and medical students, UCSF
2008-present     Precept medical, pre-medical and nursing students in student-run homeless clinic, UCSF
2011-2013 Teaching on the infectious diseases consult service to residents and students, UCSF
2015-present Teaching on the infectious disease consult service to fellows, residents and students, UCLA
2015- present Precepting in Clinic to 2nd and 3rd year medical students, internal medicine and med-peds
residents and infectious disease fellows
2020: Faculty Facilitator, Healers Art Course


INVITED PRESENTATIONS:
2009       CME for clinical staff at the Family AIDS Center and Education clinic in Rongo, Kenya:
           Depression
           Hepatitis B-HIV co-infection
2010       Noon conference, San Francisco General Hospital: Hepatitis B-HIV co-infection
2010       Noon conference, San Francisco VA Medical Center: Cases in Infectious Diseases
2010-2011  Infectious Diseases Grand Rounds, UCSF:
           Landouzy’s septicemia (disseminated TB) in an HIV-infected patient
           VZV-related progressive outer retinal necrosis in a gentleman with sarcoidosis
           Disseminated Salmonella infections
           Amebic liver abscesses in men who have sex with men
           Reactivated Hepatitis B infection in a woman with breast cancer
           Japanese Encephalitis Virus
           Cryptococcal Immune Reconstitution Inflammatory Syndrome (IRIS)
           Infectious and non-infectious causes of leukemoid reactions

2012             Infectious Diseases Grand Rounds Journal Club, UCSF, February 2013:
                 Newer regimens for the treatment of latent tuberculosis infection

2012             UCSF-UC Berkeley Joint Infectious Diseases Retreat:
                 Timing and determinants of antiretroviral initiation in patients with HIV-associated TB

2012             UCSF primary care resident ambulatory core curriculum: HIV management
                 UCSF primary care resident ambulatory core curriculum: Latent TB infection
2013             UCSF PRIME curriculum: Antiretroviral therapy initiation


                                                     3
       Case 4:01-cv-01351-JST Document 3638-3 Filed 08/04/21 Page 12 of 18




             Guest speaker for Ambulatory Case Conference, UCSF: TB peritonitis, February 2013
             Infectious Diseases Grand Rounds, Journal Club, UCSF, Feb 2013:
             Fecal Microbiota Transplantation
2014         UCSF PRIME curriculum: Cases in Ambulatory HIV Care
2014         East Bay AIDS Education and Training Center Conference: Seminar on Current Topics
                 in Infectious Diseases
2015         Infectious Diseases in the Homeless Population, lecture for medical students, UCLA
             Clinical manifestations of HIV, Epidemiology M228 Biology of HIV, UCLA
             Skin and Soft Tissue Infections, Residents in Department of Medicine, UCLA
             Sexually Transmitted Disease, Block 6, David Geffen School of Medicine
             Infectious Disease Grand Rounds: Innovations in Medical Education
2016         Diabetic Foot Infections, Infectious Disease Fellows, UCLA
             Skin and Soft Tissue Infections, SM Noon Conference
             Sexually Transmitted Disease in Pregnancy, Maternal Fetal Medicine Fellows, UCLA

2017          Respiratory Viral Pathogens, Infectious Disease Fellows
              Diabetic Foot Infections, SM Noon Conference
              Skin and Soft Tissue Infections, SM Noon Conference
              Mycobacterial Diseases and Endemic Mycoses, Thoracic Surgery Conference
              Infectious Diseases in the Geriatric Patient, UCLA Board Review Course for Geriatric
              Medicine, Sept, 2017*
              Funny, you don’t look like you are from Los Angeles! Implicit Biases: It is the Elephant
              in the Room. Annual Doctoring and PBL Tutors Conference. November 2017
2018          Mock Medical School Lecture for Transfer Students at UCLA (undergraduate):
              “Dysuria,” January 2018
              ID Grand Rounds- Joint Conference on Managing Patients with CF, April 2018
              Iris Cantor Women’s Health Conference: Skin and Soft Tissue Infections, March 2018
              How to Complete an Evaluation, Brief Talk for Infectious Disease Faculty, June 2018
              Infectious Diseases in Older Persons, UCLA Geriatrics Board Review CME Sept 2018*
              Implicit Bias seminar for UCLA IM Residents, Ambulatory Curriculum Sept-Oct 2018

2019         Grand Rounds St. Vincent’s Medical Center: Choosing Antibiotics Wisely Feb 28, 2019*
             4th UCLA Health Advanced Practice Provider Conference: Choose Antibiotics Wisely
             March 30, 2019*
             Dysuria, Mock Medical School Lecture for Undergraduates at UCLA, Jan 2019
             Respiratory Viral Infections, UCLA Multicampus Fellowship, Feb 2019
             Infectious Diseases in Older Persons, UCLA Geriatrics Board Review CME Sept 2019*
             Chairperson, pre-conference seminar on infectious diseases, UCLA Geriatrics Board
             Review, CME Sept 2019*
             Noon Conference, Skin and Soft Tissue Infections, SM Hospital and RRMC
             “Walking on Eggshells: How to Have Difficult Conversations with your Learner.” Given
                  as part of Doctor IV seminar as well as Doctoring retreat, December 2019

2020         “Health Equity Story Slam” Department of Medicine Grand Rounds, January 2020
             “What’s New in Infectious Diseases.” Surgery Grand Rounds March 4, 2020*
             “Clinical Management of COVID-19” DGSOM, May 1, 2020, DGSOM
              COVID-19 Update, DOM grand rounds. “Re-writing Treatment Guidance.” May 6,
             2020*
              Roundtable on COVID-19 for DOM with Otto Yang, Omai Garner, May 7, 2020
              Oral abstract “Walking on Eggshells” AAMC Group on Diversity and Inclusion
             Conference , Miami, FL May 1-4, 2020


                                                  4
       Case 4:01-cv-01351-JST Document 3638-3 Filed 08/04/21 Page 13 of 18




               Urology Grand Rounds: Clinical and Surgical Management of the Patient with Covid-19.
               May 13, 2020.*
               Choosing Antibiotics Wisely, Ob-Gyn Residents, Aug 28, 2020
               “The UCLA Experience with Covid-19: Diagnosis, Treatment and Community Service.”
               DOM Grand Rounds with Omai Garner, PhD. Sept 2, 2020*
               ID-Health Equity Journal Club, Sept 17, 2020, UCLA Multicampus Fellowship
               Overview of Respiratory Viruses, Sept 29, 2020, UCLA Multicampus Fellowship
               Novel Coronavirus: From the inpatient setting to outpatient management. UCLA IM
               residents, Sept- October 2020
               Non-tuberculous Mycobacteria, Thoracic Surgery Residents November 6, 2020
               Latent TB Infection, Noon Conference, UCLA IM Residents November 12, 2020
               UCLA-University of Kwazulu Natal Covid-19 Case Conference, November 30, 2020
               Walking on Eggshells, Doctoring 4, DGSOM December 3, 2020
               Updates in the Management of Covid-19, with Drs. Christopher Tymchuk and Adrian
               Mayo December 17, 2020


2021           Department of Medicine Retreat Story Slam, March 2, 2021
               Urology Grand Rounds: Updates in Covid-19, April 21, 2021*
               Pulmonary Non-tuberculous Mycobacteria, June 14, 2021
               Choosing Antibiotics Wisely, Lakewood Medical Center, July 23, 2021*
               Geriatrics Board Review, UCLA: Infections in Older Persons September 24, 2021* (pre-
               recorded)
               Geriatrics Board Review, UCLA: Taking care of patients with Covid-19: A Living
               Document September 24, 2021 (pre-recorded)*

               *CME talks

LEADERSHIP ROLES:
2020- present Faculty Director, Health Equity Pathway, UCLA IM Residency
2019- present Medical Director, Antimicrobial Stewardship Program
2018- 2021.   Co-Chair of MS4 elective MD 999.08 Teaching Fellowship
2016- present Block 6 Co-Chair
2016-present Faculty Director of Medical Education Concentration
2020-present. Associate Director of Scientific Foundations of Medicine
2020-present. Lead, Fellowship EDI committee
2011-2012     Chief fellow, Division of Infectious Diseases, UCSF
2002-2006     Founder and editor of Ad Libitum, Literary and Art Magazine of Albert Einstein College
              of Medicine

PROFESSIONAL ORGANIZATIONS AND TASK FORCES:
2010-present Member, Infectious Diseases Society of America
2016-2017       Cultural Competency Task Force, UCLA
June 2017      Participated in American Board of Internal Medicine Standard Setting Process
2017-present Medical Education Committee, UCLA Multicampus ID Fellowship
2019-2021      Teaching and Learning Resources Work Group of the IDSA Medical Education
                Community of Practice
2019-2020 Curriculum Redesign Task Force, Phase III Program Evaluation & Assessment Committee
2020        LCME accreditation task force
2020- present. Department of Medicine Equity, Diversion and Inclusion Advisory Board



                                                 5
      Case 4:01-cv-01351-JST Document 3638-3 Filed 08/04/21 Page 14 of 18




CME COURSES ATTENDED:
2008      Medical Management of HIV/AIDS, UCSF
2010      International Congress of Infectious Diseases, Miami, FL
2011      Infectious Diseases Society of America national meeting, Boston, MA
2012      Clinical Tuberculosis Intensive, Curry National Tuberculosis Program, San Francisco
2012      Infectious Diseases Society of America national meeting, San Diego, CA
2015      Infectious Disease Society of America National Meeting, San Diego, CA
2017      Infectious Disease Society of America National Meeting, San Diego, CA
2018      Developing Faculty Competencies in Assessment: An Interactive Workshop for UCLA
          Clinical Educators, February 2018
          UCSF Developing Medical Educators of the 21st Century Conference March 2018
          Infectious Disease Society of America National Meeting (ID Week), SF, CA, Oct 2018
2019      2019 NBME Invitational Conference for Educators (May 15 - 16, 2019) at the
          Indianapolis Marriott Downtown hotel in Indianapolis, Indiana.
          Infectious Disease Society of America National Meeting (ID Week) Washington DC
          October 2019


RESEARCH AND CREATIVE ACTIVITIES

RESEARCH AWARDS AND GRANTS:
Past
Doris Duke Clinical Research Fellowship, Yale University School of Medicine 6/1/05-5/31/06

Ruth L. Kirschstein National Research Service Award (PD: Chambers)               7/1/11-5/1/13
Institutional Research Training Grant
T32 AI007641-06A2
NIH/PHS
Role: Trainee

PRESS RELEASES/PODCASTS
Febrile Podcast: Episode #9 Arts and Grafts April 19, 2021 https://febrilepodcast.com/episode-9-arts-
grafts/

Interviewed by Madeline Brand, Press Play, KCRW, https://www.kcrw.com/people/dr-tara-vijayan Feb
26, 2021

Cited in Washington Post, December 31, 2021
https://www.washingtonpost.com/health/2020/12/31/covid-monoclonal-antibodies-unused/

Cited in Self Magazine December 13, 2019 on Z packs https://www.self.com/story/z-pack-antibiotics-
uses

Interviewed for BYU XM Radio on influenza. October 9, 2018
https://www.byuradio.org/episode/888427d8-9384-48d2-abfd-
7c4d70a0a0f4?playhead=1436&autoplay=true

Cited in NYT article on Influenza: January 12, 2018,https://www.nytimes.com/2018/01/12/well/live/flu-
h3n2-virus-care-remedy.html




                                                    6
      Case 4:01-cv-01351-JST Document 3638-3 Filed 08/04/21 Page 15 of 18




Cited in Today Show article on “The Man Flu” December 17, 2017, https://www.today.com/health/man-
flu-real-t119791

REVIEWER
Annals of Internal Medicine, October 2018
AIDS Care, BMC Infectious Diseases (2012-2016)
Annals of Internal Medicine, May 2020, July 2020
JAMA Open Network, July 2020
OFID, March 2021

PUBLICATION/BIBLIOGRAPHY

RESEARCH PAPERS
  A. RESEARCH PAPERS (PEER REVIEWED)
       1. Vijayan, T, Benin, AL, Wagner, K, Romano, S, Andiman, WA. “Transitioning Adolescents
          with Perinatally-Acquired HIV to Adult Medicine.” AIDS Care, Volume 21, Issue 10
          October 2009, 1222-1229.
       2. Vijayan, T, Chiller, T, Klausner, J. Sensitivity and specificity of a new cryptococcal antigen
          lateral flow assay in serum and cerebrospinal fluid.” MLO Med Lab Obs. 2013 Mar;45(3):16,
          18, 20.
       3. Vijayan, T, Klausner, J. “Integrating clinical services for HIV, tuberculosis and cryptococcal
          disease in the developing world: a step forward with two novel diagnostic tests” Journal of
          International Association of Providers of AIDS Care, 2013 Sep-Oct;12(5):301-5.
       4. Vijayan, T, Zheng, P, Nguyen, C, Peters, M. “Assessing Burden and Depth of HBV
          Infection Among Asian Pacific Islander Families in San Francisco.” Journal of Immigrant
          and Minority Health, e-published ahead of print August 3, 2013.
       5. Vijayan, T, Semitala, F, Matsiko, N, Elyanu P, Namusobya J, Havlir DV, Kamya M, Geng
          EH. “Changes in the timing of antiretroviral therapy initiation in HIV-infected patients with
          tuberculosis in Uganda: a study of the diffusion of evidence into practice in the global
          response to HIV/AIDS.” Clin Infect Dis. 2013 Sep 24
       6. Kuan, EC, Yoon AJ, Vijayan T, Humpries RM, Suh, HD. Canine Staphylococcus
          pseudintermedius sinonasal infection in human hosts. Int Forum Allergy Rhinol. 2016 Feb
          16.
       7. Vijayan T, Klausner JD. Hepatitis C: challenges and opportunities in the laboratory
          diagnosis of infection. MLO Med Lab Obs. 2016 Mar; 48(3): 16, 18.
       8. Roy M, Muyindike W, Vijayan T, Kanyesigye M, Bwana M, Wenger M, Martin J, Geng E.
          Use of symptom screening and sputum microscopy testing for active tuberculosis case
          detection among HIV-infected patients in real-world clinical practice in Uganda. J Acquir
          Immune Defic Syndr. 2016 May 6.
       9. Censullo, A and Vijayan, T. Choosing Nuclear Medicine Imaging Studies Wisely in
          Diagnosing Infectious Diseases. Open Forum Infectious Diseases 3 Feb 2017.
       10. Wilson, M, Sample H Zorn KC, Arevalo S, Yu G, Neuhaus J, Federman S, Stryke D, Briggs
           B, Langelier C, Berger A, Douglas V, Josephson SA, Chow FC, Fulton BD, DeRisi JL,
           Gelfand JM, Naccache SN, Bender J, Dien Bard J, Murkey J, Carlson M, Vespa PM, Vijayan
           T, Allyn PR, Campeau S, Humphries RM, Klausner JD, Ganzon CD, Memar F, Ocampo NA,
           Zimmermann LL, Cohen SH, Polage CR, DeBiasi RL, Haller B, Dallas R, Maron G, Hayden
           R, Messacar K, Dominguez SR, Miller S, Chiu CY. Clinical Metagenomic Next-Generation


                                                   7
      Case 4:01-cv-01351-JST Document 3638-3 Filed 08/04/21 Page 16 of 18




           Sequencing for Diagnosis of Infectious Meningitis and Encephalitis. New England Journal of
           Medicine, June 13, 2019.
       11. Vijayan, T. “Browner: Creating Narratives of Race.” New England Journal of Medicine.
           August 1, 2019.
       12. Tulloch, L, Patel, R, Martin, E, Curello, J, Relan, A, Vijayan, T. Using modified team-based
           learning to teach antimicrobial stewardship to medical students: One institution’s approach.
           Medical Science Educator. published online August 28, 2019.
       13. Takada S, Ober AJ, Currier, JS, Goldstein NJ, Horwich TB, Mittman BS, Shu SB, Tseng CH,
           Vijayan T, Wali S, Cunningham WE, Ladapo JA. Reducing cardiovascular risk among
           people living with HIV: Rationale and design of the Increasing Statin Prescribing in HIV
           Behavioral Economic Research (INSPIRE) randomized controlling trial. Prog Cardiovasc
           Dis 2020 Feb 19.
       14. Adamson, P, Goodman-Meza, D, Vijayan, T, Yang, Shangxin, Garner, Omai. Diagnostic
           Yield of Repeat Testing for SARS-CoV-2: Experience from a Large Health System in Los
           Angeles. International Journal of Infectious Diseases. Accepted, pending publication.
       15. Vijayan T, Cortés-Penfield N, Harris C. Tuskegee as a History Lesson, Tuskegee as
           Metaphor: Addressing Discrimination as a Social Determinant of Health in the Classroom.
           Open Forum Infect Dis. 2020 Sep 28;7(10):ofaa458. doi: 10.1093/ofid/ofaa458. PMID:
           33134422; PMCID: PMC7588099.

       16. Vijayan T, Shin M, Adamson PC, Harris C, Seeman T, Norris KC, Goodman-Meza D.
           Beyond the 405 and the 5: Geographic variations and factors associated with SARS-CoV-2
           positivity rates in Los Angeles County. Clin Infect Dis. 2020 Nov 3:ciaa1692. doi:
           10.1093/cid/ciaa1692. Epub ahead of print. PMID: 33141164.




   B. RESEARCH/PERSPECTIVE PAPERS - PEER REVIEWED (in press)



   C. RESEARCH PAPERS - PEER REVIEWED (SUBMITTED):
           Winnett, A, Srinivasan, V, Davis, M, Vijayan, T, Uslan, D, Garner, O, de St Maurice, A.
           “The Path of More Resistance: A Comparison of NHSN and CLSI Criteria in Developing
           Institutional Antibiograms.” Submitted to CID

               Davar, K, Wilson, M, Miller, S, Chiu, CY, Vijayan, T. “A Rare Bird: Diagnosis of
               Psittacosis Meningitis by Clinical Metagenomic Next-Generation Sequencing.”
               Submitted to OFID.

               Furukawa, D, Douglas, N, Hsu, J, Davis, M, Pham, M, Kanatani, M, Vijayan, T.
               Antibiotic prophylaxis in beta-lactam allergic patients undergoing Cesarean and vaginal
               delivery: An opportunity for stewardship.” Submitted to ICHE.

RESEARCH PAPERS (NON-PEER REVIEWED)
   D. RESEARCH PAPERS - NON-PEER REVIEWED
         1. Vijayan, T, Pelfrey, J, Klausner, J. Cryptococcal Lateral Flow Assay, YRG newsletter.



                                                  8
      Case 4:01-cv-01351-JST Document 3638-3 Filed 08/04/21 Page 17 of 18




    E. RESEARCH PAPERS - NON-PEER REVIEWED (IN PRESS)
       None
    F. RESEARCH PAPERS - NON-PEER REVIEWED (SUBMITTED)
       None

CHAPTERS
     CHAPTERS (IN PRESS)

        1. Vijayan, T, Gonzales, R. Acute Sinusitis. In: Chiovaro J, Durand K, Lai C., eds. UCSF
           Outpatient Medicine Pocket Preceptor. University of California San Francisco. November
           2009.

        2. Vijayan, T, Winston, L. Sexually Transmitted Diseases. In: Chiovaro J, Durand K, Lai C.,
           eds. UCSF Outpatient Medicine Pocket Preceptor. University of California San Francisco.
           November 2009.

        3. Vijayan, T, Fox, L. Dermatology. In: Chiovaro J, Durand K, Lai C., eds. UCSF Outpatient
           Medicine Pocket Preceptor. University of California San Francisco. November 2009.

        4. Vijayan, T. Plague. DynaMed, 2014

        5. Vijayan, T. Viral Hemorrhagic Fever. DynaMed, 2014.


ONLINE EDITORIALS
Vijayan, T. “A Typical Day in This Physician’s Household.” KevinMD.com. Feb 6, 2018

Vijayan, T, Qadir, N, Wang, T. “Trusting evidence over anecdote: Clinical decision making in the era of
covid-19. BMJ Opinion. July 23, 2020

Vijayan, T. “In the quiet of the holiday season, the City of Angels burns.”
https://blogs.bmj.com/bmj/2021/01/05/tara-vijayan-in-the-quiet-of-the-holiday-season-the-city-of-angels-
burns/ BMJ Opinion, January 5, 2021



ABSTRACTS

    1. Vijayan, T, Pai-Dhungat, M, Tebb, K, Fink, J, Orphila, M, Stewart, P, Shafer, MA. “Is Ethnicity
       Associated with Factors Leading to Childhood Obesity?” Presented as a poster at the Pediatric
       Academic Society/Society for Pediatric Research Meeting in San Francisco, May 2004
    2. Vijayan, T, Benin, AL, Wagner, K, Romano, S, Andiman, WA. “ ‘We Never Thought This
       Would Happen’: Transitioning Adolescents with Perinatally-Acquired HIV to Adult Medicine.”
       Presented as a poster for Yale Student Research Day and Doris Duke Clinical Research Meeting,
       May 2006.
    3. Vijayan, T, Zheng, P, Nguyen, C, Peters, M. “Assessing Burden and Depth of HBV Infection
       Among Asian Pacific Islander Families in San Francisco.” Presented as a poster at the 14th
       International Congress of Infectious Diseases, Miami, FL, March 9-12, 2010.




                                                   9
      Case 4:01-cv-01351-JST Document 3638-3 Filed 08/04/21 Page 18 of 18




   4. Vijayan, T, Zheng, P, Nguyen, C, Peters, M. “Limited knowledge and screening among family
       members of Hepatitis B infected Asian Pacific Islanders.” Presented at American Association of
       Liver Diseases meeting Boston, MA Oct 29-Nov 2, 2010
   5. Vijayan, T, Metcalfe, JZ, Grinsdale, J, Ho, C, Kawamura, M, Hopewell, P, Nahid, P. “The Sum
       and the Whole of Whole-Blood Interferon Gamma Release Assays: Understanding Patient
       Factors That Influence Quantitative IGRA Values.” Presented at the Infectious Diseases Society
       of America conference in Boston, MA, October 20-23, 2011.
   6. Vijayan, T, Bauman S, Chiller, T, Klausner, J. “Test performance of a novel lateral-flow assay to
       detect cryptococcal disease.” ID Week, San Diego, October 18, 2012.
   7. Patel, R, Relan, A, and Vijayan, T. “Flipping Expectations: Are Active Learning Strategies
       Sufficient or Necessary To Teach Principles of Antimicrobial Stewardship in Medical School?.”
       ID Week, San Diego, October 2017
   8. Allyn, P, Schaenman, J, Schwartz, B, Vijayan, T. “West Coast Transplant ID Conference: A
       Model for Building Community In ID Disciplines?” ID Week 2018, San Francisco.
   9. Davar, K, Vijayan, T. The PEST Approach to Choosing Antimicrobial Therapy. ID Week
       October, 2020
   10. Davar, K, Vijayan, T. “Psitticosis meningitis.” Challenging Cases. ID Week, October 2020
   11. Dora, A, Graber, C, Vijayan, T. “Works well enough? Program Directors’ Perceptions of the
       Effectiveness and Transparency of Competency-Based Evaluations in Assessing Infectious
       Diseases Fellow Performance.” ID Week, October 2020
   12. Vasishta, S, Graber, C, Vijayan, T. Next-Generation Sequencing in Clinical Practice: A Survey
       of Infectious Disease Providers. ID week, October 2020



Community Engagement


Sabbath Town Hall on Covid Vaccines December 27, 2020, January 3, 2020, January 10, 2020 (Facebook
Live Event) sponsored by CoVPN, Charles Drew University, New Vision Church of Jesus Christ

Inglewood Active Community Town Hall Event sponsored by the American Heart Association, April 21,
2021

Covid Vaccine Townhall: Expansion of Covid-19 Vaccine Ages 12 and Up. Ask the Doctor. May 14, 2-
21 Facebook Live

Carnegie Science Center Covid-19 Vaccine Panel Series, Vaccine Science & Safety, May 20, 2021


Additional consulting work:
Prison Law Firm, ACLU, Federal Defenders of San Diego.




                                                 10
